Citation Nr: 1207077	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease with herniation of L5-S1 and sciatica.  

2.  Entitlement to a disability evaluation in excess of 10 percent for S-1 radiculopathy, left lower extremity and effective date of compensation evaluation.


REPRESENTATION

Appellant represented by:	Monte C. Phillips, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a Travel Board hearing at the RO in North Little Rock, Arkansas for August 30, 2011.  The Veteran's representative sent notice to the Board, prior to the date of the scheduled hearing, requesting that they be rescheduled because the Veteran was unable take off work that day without losing his employment and because the representative would be out of town.  Therefore, the Veteran should be rescheduled for a Travel Board hearing at the RO in North Little Rock, Arkansas at the earliest convenience.  See 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Member at the RO in North Little Rock, Arkansas at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



